Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-13, 15-16, 19, 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that all of the claims depend from allowable independent claim 10 and are therefore allowable are persuasive. It is noted that the response does not address the 112 2nd paragraph rejection of claim 25, but upon further consideration, this limitation is extremely broad, rather than indefinite (for example, it would not encompass an empty rigid backpack with no removable structures).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734